DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2019 has been received and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (U.S. Pub. No. 2015/0363319 A1) in view of Gokhale et al. (U.S. Pub. No. 2011/0302140 A1), further in view of Gokhale (U.S. Pub. No. 2010/0005151 A1, referred as ‘Gokhale II’).
Regarding claim 1, Qi teaches a computer-implemented method of reducing storage manager overhead associated with secondary storage management of an information management system during backup, the computer-implemented method comprising: 
as implemented by one or more hardware processors of the information management system, the one or more hardware processors configured with specific computer-executable instructions, accessing first backup metadata associated with backing up data from a first client computing system to one or more secondary storage devices of a network storage system as part of a backup process (the metadata synchronization retrieve cache metadata and stores corresponding backup metadata on the data store 260, paragraph [0034]; the retrieval of cache metadata in response to snapshot request, paragraph [0035]; also see paragraph [0033]), the first backup performed using a cached job identifier associated with the first client computing system (storing the cache metadata as backup metadata together with a corresponding label which identify the stored cache metadata, paragraph [0054]; also see paragraph [0055]).
Qi does not explicitly disclose:
generating a first transaction log file based on the first backup metadata; providing the first transaction log file to a first media agent associated with the first client computing system; and replicating the first transaction log to at least a second media agent.
Gokhale teaches: generating a first transaction log file based on the first backup metadata (generating transaction logs for each data chunked backup to the storage device, such transaction logs maintain information such as object name, size offset, length, checksum, time stamp, etc., 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include generating a first transaction log file based on the first backup metadata; providing the first transaction log file to a first media agent associated with the first client computing system; and replicating the first transaction log to at least a second media agent into fast warm-up of host flash cache after node fail over of Qi.
Motivation to do so would be to include generating a first transaction log file based on the first backup metadata; providing the first transaction log file to a first media agent associated with the first client computing system; and replicating the first transaction log to at least a second media agent to overcome issue with the conventional backup systems is that an interruption of the backup process can require the entire process to restarted, thereby resulting in a loss of valuable time and resource (Gokhale, paragraph [0006], line 8-11).
Qi as modified by Gokhale do not explicitly disclose: determining occurrence of a trigger to update a backup index; accessing a set of transaction log files including the first transaction log file. 
Gokhale II teaches: determining occurrence of a trigger to update a backup index (paragraph [0002], paragraph [0026], paragraph [0061]-[0062], the schedule policy indicates 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining occurrence of a trigger to update a backup index; accessing a set of transaction log files including the first transaction log file into fast warm-up of host flash cache after node fail over of Qi.
Motivation to do so would be to include determining occurrence of a trigger to update a backup index; accessing a set of transaction log files including the first transaction log file to address with issue to suffer based on the available performance of content index (Gokhale II, paragraph [0007], line 6-7).
Qi as modified by Gokhale and Gokhale II further teach: updating the backup index based on the set of transaction log files (Gokhale II teaches updating the index by incorporate the transaction logs into the index, paragraph [0062]-[0063] while Gokhale teaches applying the transaction logs to the retrieved index to the point that reflects where in the backup process the first media agent failed); and flushing the set of transaction log files (paragraph [0062], deleting the transaction logs after that have been incorporated into the index). 
Regarding claim 2, Qi as modified by Gokhale and Gokhale II teach all claimed limitations as set forth in rejection of claim 1, further teach prior to said flushing the set of transaction log files, replicating the backup index within a distributed index storage system (Gokhale teaches the second media agent retrieves a copy of the transaction logs associated with the interrupted backup operation by the first media agent and stored on the catalog server, 
Regarding claim 3, Qi as modified by Gokhale and Gokhale II teach all claimed limitations as set forth in rejection of claim 2, further teach wherein the distributed index storage system is implemented at the network storage system (Gokhale II teaches the distributed index system stores the index at multiple location, paragraph [0064]). 
Regarding claim 4, Qi as modified by Gokhale and Gokhale II teach all claimed limitations as set forth in rejection of claim 2, further teach wherein updating the backup index comprises identifying a backup index at the distributed index storage system associated with the first client computing system based on the job identifier assigned to the first client computing system (Gokhale II teaches receiving index request when one or more index server fail or unavailable as job agent keep track of jobs scheduled to be performed, currently to be performed or previously to be performed; the transaction log identifying the resumption or starting point of updating the index, paragraph [0036], [0050], [0061]-[0063]). 
Regarding claim 5, Qi as modified by Gokhale and Gokhale II teach all claimed limitations as set forth in rejection of claim 1, further teach wherein flushing the set of transaction log files comprises deleting the set of transaction log files (Gokhale II teaches paragraph [0062], deleting the transaction logs after that have been incorporated into the index, noted, deleting the transaction logs is interpreted as flushing the transaction files). 
Regarding claim 6, Qi as modified by Gokhale and Gokhale II teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the trigger to update the backup index comprises one or more of: an elapse of a period of time, an indication of completion of a backup job, the number of transaction log files added to the set of transaction log 
Regarding claim 7, Qi as modified by Gokhale and Gokhale II teach all claimed limitations as set forth in rejection of claim 1, further teach wherein updating the backup index comprises generating a new backup index (Gokhale II, paragraph [0053], [0062], updating the backup index with new index data based on the received reference). 
Regarding claim 8, Qi as modified by Gokhale and Gokhale II teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the first media agent is implemented at a secondary storage computing system included in a secondary storage environment and the first client computing system is included in a primary storage environment of the information management system (Gokhale teaches media agent 106a perform storage backup to storage device, paragraph [0021]-[0022], [0024], [0033]; backing up the data of application on one or more client computing device to the storage device, paragraph [0033]-[0034], the data of application on one or more client computing device is interpreted as first client computing system is included in a primary storage environment of the information management system). 
Regarding claim 12, Qi as modified by Gokhale and Gokhale II teach all claimed limitations as set forth in rejection of claim 1, further teach: receiving a request to access a backup index associated with the job identifier (Gokhale II teaches receiving index request when 
Regarding claim 13, Qi as modified by Gokhale and Gokhale II teach all claimed limitations as set forth in rejection of claim 12, further teach flushing the set of transaction log files after updating the backup index (GokHale II, deleting the transaction logs entries when the updating job finishes, paragraph [0062]). 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (U.S. Pub. No. 2015/0363319 A1) in view of Gokhale et al. (U.S. Pub. No. 2011/0302140 A1) and Gokhale (U.S. Pub. No. 2010/0005151 A1, referred as ‘Gokhale II’), further in view of Moue et al. (U.S. Pub. No. 2014/0181035 A1).
Regarding claim 9, Qi as modified by Gokhale and Gokhale II teach all claimed limitations as set forth in rejection of claim 8, but do not explicitly disclose wherein at least said generating the first transaction log file is performed by a core media agent at the first client computing system that is separate from the first media agent. 

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein at least said generating the first transaction log file is performed by a core media agent at the first client computing system that is separate from the first media agent into fast warm-up of host flash cache after node fail over of Qi.
Motivation to do so would be to include wherein at least said generating the first transaction log file is performed by a core media agent at the first client computing system that is separate from the first media agent to overcome with issue performance degradation (Moue, paragraph [0009]).
Regarding claim 10, Qi as modified by Gokhale and Gokhale II teach all claimed limitations as set forth in rejection of claim 1, further teach wherein a second transaction log file associated with backup of a second client computing system is provided to the second media agent (Gokhale teaches retrieving the copy of transaction logs associated with uninterrupted backup operation by the first media agent 106a, paragraph [0042]) but do not explicitly disclose: wherein the second transaction log file is replicated to the first media agent. 
Moue teaches: wherein the second transaction log file is replicated to the first media agent (transmitting relevant data stored in the data storing unit to the new slave node, the data adding unit turning node 100 into a new slave node, upon receiving data and logs for write 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the second transaction log file is replicated to the first media agent into fast warm-up of host flash cache after node fail over of Qi.
Motivation to do so would be to include wherein the second transaction log file is replicated to the first media agent to overcome with issue performance degradation (Moue, paragraph [0009]).
Regarding claim 11, Qi as modified by Gokhale and Gokhale II teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose detecting failure of a secondary storage computing system hosting the first media agent; configuring a computing system as a replacement secondary storage computing system; replicating the first transaction log from the second media agent to a replacement media agent hosted by the replacement secondary storage computing system; and registering the replacement media agent with a storage manager of the information management system. 
Moue teaches: detecting failure of a secondary storage computing system hosting the first media agent (detecting the failure of slave node, Fig. 10, paragraph [0079], [0109], [0115]); configuring a computing system as a replacement secondary storage computing system (turning another node to slave node in place of failed node, paragraph [0085]); replicating the first transaction log from the second media agent to a replacement media agent hosted by the replacement secondary storage computing system (transmitting relevant data stored in the data storing unit to the new slave node, the data adding unit turning node 100 into a new slave node, 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include detecting failure of a secondary storage computing system hosting the first media agent; configuring a computing system as a replacement secondary storage computing system; replicating the first transaction log from the second media agent to a replacement media agent hosted by the replacement secondary storage computing system; and registering the replacement media agent with a storage manager of the information management system into fast warm-up of host flash cache after node fail over of Qi.
Motivation to do so would be to include detecting failure of a secondary storage computing system hosting the first media agent; configuring a computing system as a replacement secondary storage computing system; replicating the first transaction log from the second media agent to a replacement media agent hosted by the replacement secondary storage computing system; and registering the replacement media agent with a storage manager of the information management system to overcome with issue performance degradation (Moue, paragraph [0009]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (U.S. Pub. No. 2015/0363319 A1) in view of Gokhale et al. (U.S. Pub. No. 2011/0302140 A1).
Regarding to 14, Qi teaches a system for reducing storage manager overhead associated with secondary storage management of an information management system ((‘for’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP § 2106 Section II(C), MPEP 2111.04 [R-3])), the system comprising: 
	access first backup metadata associated with backing up data from a primary storage device of client computing system to a network storage system as part of a backup process at a first time (the metadata synchronization retrieve cache metadata and stores corresponding backup metadata on the data store 260, paragraph [0034]; the retrieval of cache metadata in response to snapshot request, paragraph [0035]; also see paragraph [0033]), the first backup performed using a cached job identifier obtained from a storage manager at a second time that is earlier than the first time (storing the cache metadata as backup metadata together with a corresponding label which identify the stored cache metadata, paragraph [0054]; also see paragraph [0055]).
Qi does not explicitly disclose: a log manager implemented by one or more hardware processors of a client computing system, the log manager configured to: generate a first transaction log file based on the first backup metadata; and provide the first transaction log file to a first media agent at a first secondary storage computing system; and the first media agent implemented by one or more hardware processors of the secondary storage computing system, 
Gokhale teaches: a log manager implemented by one or more hardware processors of a client computing system, the log manager configured to: generate a first transaction log file based on the first backup metadata (generating transaction logs for each data chunked backup to the storage device, such transaction logs maintain information such as object name, size offset, length, checksum, time stamp, etc., paragraph [0026], noted, information such as object name, size offset, length, checksum, time stamp, etc. is being interpreted as metadata); and provide the first transaction log file to a first media agent at a first secondary storage computing system (the media agent uploads one or more transaction logs to the catalog that contain the metadata for the backed up data chunk, paragraph [0036]); and the first media agent implemented by one or more hardware processors of the secondary storage computing system, the first media agent configured to replicate the first transaction log to at least a second media agent hosted by a second secondary storage computing system (the second media agent retrieves a copy of the transaction logs associated with the interrupted backup operation by the first media agent and stored on the catalog server, paragraph [0042]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include a log manager implemented by one or more hardware processors of a client computing system, the log manager configured to: generate a first transaction log file based on the first backup metadata; and provide the first transaction log file to a first media agent at a first secondary storage computing system; and the first media agent implemented by one or more hardware processors of the secondary storage computing system, the first media agent configured to replicate the first transaction log to at least a second media 
Motivation to do so would be to include a log manager implemented by one or more hardware processors of a client computing system, the log manager configured to: generate a first transaction log file based on the first backup metadata; and provide the first transaction log file to a first media agent at a first secondary storage computing system; and the first media agent implemented by one or more hardware processors of the secondary storage computing system, the first media agent configured to replicate the first transaction log to at least a second media agent hosted by a second secondary storage computing system to overcome issue with the conventional backup systems is that an interruption of the backup process can require the entire process to restarted, thereby resulting in a loss of valuable time and resource (Gokhale, paragraph [0006], line 8-11).
Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (U.S. Pub. No. 2015/0363319 A1) in view of Gokhale et al. (U.S. Pub. No. 2011/0302140 A1), further in view of Gokhale (U.S. Pub. No. 2010/0005151 A1, referred as ‘Gokhale II’).
Regarding claim 15, Qi as modified by Gokhale teach all claimed limitations as set forth in rejection of claim 14, but do not explicitly disclose: determine an occurrence of a trigger to update a backup index; access a set of transaction log files including the first transaction log file; update the backup index based on the set of transaction log files updating the backup index based on the set of transaction log files; replicate the backup index within a distributed index storage system; and flush the set of transaction log files.
Gokhale II teaches: determine an occurrence of a trigger to update a backup index (paragraph [0002], paragraph [0026], paragraph [0061]-[0062], the schedule policy indicates 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determine an occurrence of a trigger to update a backup index; access a set of transaction log files including the first transaction log file; update the backup index based on the set of transaction log files updating the backup index based on the set of transaction log files; replicate the backup index within a distributed index storage system; and flush the set of transaction log files into fast warm-up of host flash cache after node fail over of Qi.
Motivation to do so would be to include determine an occurrence of a trigger to update a backup index; access a set of transaction log files including the first transaction log file; update the backup index based on the set of transaction log files updating the backup index based on the set of transaction log files; replicate the backup index within a distributed index storage system; and flush the set of transaction log files to address with issue to suffer based on the available performance of content index (Gokhale II, paragraph [0007], line 6-7).
Regarding claim 16, Qi as modified by Gokhale teach all claimed limitations as set forth in rejection of claim 14, but do not explicitly disclose wherein the first media agent is further configured to cause the set of transaction log files to be flushed from the second media agent. 
Gokhale II teaches: wherein the first media agent is further configured to cause the set of transaction log files to be flushed from the second media agent (paragraph [0060]-[0063], deleting the transaction log entries that have been incorporated into the index).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the first media agent is further configured to cause the set of transaction log files to be flushed from the second media agent into fast warm-up of host flash cache after node fail over of Qi.
Motivation to do so would be to include wherein the first media agent is further configured to cause the set of transaction log files to be flushed from the second media agent to address with issue to suffer based on the available performance of content index (Gokhale II, paragraph [0007], line 6-7).
Regarding claim 17, Qi as modified by Gokhale and Gokhale II teach all claimed limitations as set forth in rejection of claim 15, further teach wherein the first media agent determines the set of transaction log files to access based at least in part on the job identifier associated with the client computing system (Gokhale II, paragraph [0036], [0050], [0061], [0063], receiving index request when one or more index server fail or unavailable as job agent keep track of jobs scheduled to be performed, currently to be performed or previously to be performed; the transaction log identifying the resumption or starting point of updating the index).
Regarding claim 20, Qi as modified by Gokhale teach all claimed limitations as set forth in rejection of claim 14, but do not explicitly disclose: wherein the first media agent is further 
Gokhale II teaches: wherein the first media agent is further configured to: receive a request to access a backup index associated with the job identifier (receiving index request when one or more index server fail or unavailable as job agent keep track of jobs scheduled to be performed, currently to be performed or previously to be performed, paragraph [0036], paragraph [0050], [0063]); determine that a set of transaction log files associated with the job identifier exist, the set of transaction log files including the first transaction log file (the transaction log identifying the resumption or starting point of updating the index, paragraph [0061], [0063]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include receiving a request to access a backup index associated with the job identifier; determining that a set of transaction log files associated with the job identifier exist, the set of transaction log files including the first transaction log file into fast warm-up of host flash cache after node fail over of Qi.
Motivation to do so would be to include receiving a request to access a backup index associated with the job identifier; determining that a set of transaction log files associated with the job identifier exist, the set of transaction log files including the first transaction log file to address with issue to suffer based on the available performance of content index (paragraph [0007], line 6-7).
. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (U.S. Pub. No. 2015/0363319 A1) in view of Gokhale et al. (U.S. Pub. No. 2011/0302140 A1) and Gokhale (U.S. Pub. No. 2010/0005151 A1, referred as ‘Gokhale II’), further in view of Moue et al. (U.S. Pub. No. 2014/0181035 A1).
Regarding claim 18, Qi as modified by Gokhale and Gokhale II teach all claimed limitations as set forth in rejection of claim 15, but do not explicitly disclose: detect failure of the secondary storage computing system implementing the first media agent; configure a computing system as a replacement secondary storage computing system; and replicate the first transaction log from the second media agent to a replacement media agent hosted by the replacement secondary storage computing system. 
Moue teaches: detect failure of the secondary storage computing system implementing the first media agent (detecting the failure of slave node, Fig. 10, paragraph [0079], [0109], [0115]); configure a computing system as a replacement secondary storage computing system (turning another node to slave node in place of failed node, paragraph [0085]); and replicate the first transaction log from the second media agent to a replacement media agent hosted by the replacement secondary storage computing system (transmitting relevant data stored in the data 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include detecting failure of the secondary storage computing system implementing the first media agent; configuring a computing system as a replacement secondary storage computing system; and replicating the first transaction log from the second media agent to a replacement media agent hosted by the replacement secondary storage computing system into fast warm-up of host flash cache after node fail over of Qi.
Motivation to do so would be to include detecting failure of the secondary storage computing system implementing the first media agent; configuring a computing system as a replacement secondary storage computing system; and replicating the first transaction log from the second media agent to a replacement media agent hosted by the replacement secondary storage computing system to overcome with issue performance degradation (Moue, paragraph [0009]).
Regarding claim 19, Qi as modified by Gokhale, Gokhale II and Moue teach all claimed limitations as set forth in rejection of claim 18, further teach wherein the storage manager is further configured to assign the replacement media agent to the client computing system as a replacement for the first media agent (Moue teaches updating the node management table as the latest data are stored in the new slave node, paragraph [0117]-[0118]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEN HOANG/Examiner, Art Unit 2168